Case 1:18-cv-00073-LPS Document 166 Filed 10/21/20 Page 1 of 2 PageID #: 3083




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ADVERIO PHARMA GMBH, BAYER AG,   )
and BAYER HEALTHCARE             )
PHARMACEUTICALS INC.,            )
                                 )
              Plaintiffs,        )
                                 )
        v.                       )                      C.A. No. 18-73-LPS
                                 )                      CONSOLIDATED
ALEMBIC PHARMACEUTICALS LIMITED, )
et al.,                          )
                                 )
              Defendants.        )


                                      JOINT STATUS REPORT

        Pursuant to the Court’s Order dated October 19, 2020 (D.I. 165), the parties provide the

following joint status report regarding this consolidated case:

        1.     Bayer proposes 25 hours total trial time, evenly divided (12.5 hours per side), which

Bayer    believes   is   sufficient   for   this   one-patent   case   where   the   only   issue   is

invalidity/unenforceability. Bayer further requests this time be allocated across December 14, 15,

16, 17, and 18 to help accommodate the time-zone differences for European witness.

        2.     MSN proposes 45 hours total trial time, inclusive of deposition designations, evenly

divided (22.5 hours per side). Given the number of inventors, the need to present deposition

testimony from a number of witnesses who will not appear at trial, the uncertainly regarding

availability of witnesses that Bayer hopes to bring to trial, and delays that may occur due to the

remote nature of the trial, MSN believes that additional time is required to fully present the facts

to the Court. MSN is flexible with regard to when and how this time is allocated across the dates

provided by the Court.
Case 1:18-cv-00073-LPS Document 166 Filed 10/21/20 Page 2 of 2 PageID #: 3084




 MORRIS, NICHOLS, ARSHT & TUNNELL LLP    SHAW KELLER LLP

 /s/ Jeremy A. Tigan                     /s/ Nathan R. Hoeschen
 Jack B. Blumenfeld (#1014)              John W. Shaw (Bar No. 3362)
 Jeremy A. Tigan (#5239)                 Karen E. Keller (Bar No. 4489)
 1201 North Market Street                Nathan R. Hoeschen (Bar No. 6232)
 P.O. Box 1347                           1105 North Market Street, 12th Floor
 Wilmington, DE 19899                    Wilmington, DE 19801
 (302) 658-9200                          (302) 298-0700
 jblumenfeld@mnat.com                    jshaw@shawkeller.com
 jtigan@mnat.com                         kkeller@shawkeller.com
                                         nhoeschen@shawkeller.com
 Attorneys for Plaintiffs
 Adverio Pharma GmbH, Bayer AG, and      Attorneys for Defendants MSN Laboratories
 Bayer HealthCare Pharmaceuticals Inc.   Private Limited and MSN Pharmaceuticals Inc.


October 21, 2020




                                         2
